Exhibit 10.13
EXECUTIVE STOCK OPTION AGREEMENT
Award Granted to (“Participant”):
Effective Date (“Effective Date”):
Number of Shares (“Shares”):
Exercise Price (“Exercise Price”)
     THIS AGREEMENT, made as of the Effective Date, by and between Wright
Medical Group, Inc., a Delaware corporation formerly known as Wright Acquisition
Holdings, Inc. (the “Company”), and the Participant.
WITNESSETH:
     WHEREAS, the Company desires to afford the Participant the opportunity to
acquire ownership of the Company’s common stock, par value $.01 per share
(“Common Stock”), so that he may have a direct proprietary interest in the
Company’s success.
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereby agree as follows:
     1. Grant of Options. Subject to the terms and conditions set forth herein
and in the Company’s 1999 Equity Incentive Plan, as amended from time to time, a
copy of which is attached hereto as Exhibit A (the “Plan”), on the Effective
Date the Company does hereby grant to the Participant, during the period
commencing on the Effective Date and ending on the 10th anniversary of the
Effective Date (the “Expiration Date”), the right and option (the right to
purchase any one share under this Agreement being an “Option”) to purchase from
the Company the Shares of Common Stock indicated above. The Option to purchase
such Common Stock shall have an exercise price per share equal to the Exercise
Price indicated above.
     2. Limitations on Exercise of Options.
          (a) Subject to the terms and conditions set forth herein and in the
Plan, the Options shall vest and become exercisable, on a cumulative basis, with
respect to 25% of the shares of Common Stock on the first anniversary of the
Effective Date and on each succeeding anniversary thereafter so long as the
Participant is employed by the Company; provided, however, that upon the
occurrence of a Change in Control (as defined below), all of the then unvested
Options shall automatically vest and be fully exercisable and shall remain so
exercisable in accordance with the terms of this Agreement. The Committee or the
Board may accelerate the vesting and exercisability of any or all of the then
unvested Options at any time.
          (b) For the purposes of this Agreement, the term “Change in Control”
means the first to occur on or after the Effective Date of any of the following:
(i) the acquisition by any person or persons acting as a group (“Person”) of
capital stock of the Company which, when added to any capital stock of the

 



--------------------------------------------------------------------------------



 



Company already owned by the Person, constitutes more than fifty percent (50%)
of either (i) the total fair market value of the outstanding capital stock of
the Company, or (ii) the total voting power of the outstanding capital stock of
the Company; provided, however, that a Change in Control will not be deemed to
have occurred when any Person who owns more than fifty percent (50%) of the
total fair market value or the total voting power of the outstanding capital
stock of the Company as of the date of this Agreement acquires any additional
capital stock of the Company; and provided further, that an increase in the
percentage of the outstanding capital stock of the Company owned by a Person as
a result of a transaction in which the Company acquires its capital stock in
exchange for property will be treated as an acquisition of such capital stock by
such Person; or
(ii) the acquisition by a Person, in a single transaction or a series of
transactions within a twelve (12) month period, of capital stock of the Company
representing not less than thirty-five percent (35%) of the total voting power
of the outstanding capital stock of the Company; or
(iii) the acquisition by a Person, in a single transaction or a series of
transactions within a twelve (12) month period, of consolidated assets of the
Company which have a total gross fair market value of not less than forty
percent (40%) of the total gross fair market value of all of the consolidated
assets of the Company immediately prior to such acquisition(s), in each case
without regard to any liabilities associated with such assets; provided,
however, that a Change in Control will not be deemed to have occurred when such
assets are acquired by:
     (1) an entity of which the Company owns, directly or indirectly, fifty
percent (50%) or more of the total fair market value or the total voting power
of the outstanding capital stock;
     (2) a Person which owns, directly or indirectly, fifty percent (50%) or
more of the total fair market value or the total voting power of the outstanding
capital stock of the Company;
     (3) an entity of which a Person described in clause (ii) owns, directly or
indirectly, fifty percent (50%) or more of the total fair market value or the
total voting power of the outstanding capital stock;
     (4) an entity which is controlled by the stockholders of the Company
immediately after the transfer; or
     (5) a stockholder of the Company in exchange for or with respect to capital
stock of the Company; or
(iv) a majority of the members of the Board is replaced in any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

2



--------------------------------------------------------------------------------



 



In making a determination as to whether a Change in Control has occurred, the
foregoing definition shall be construed and applied in a manner which would
avoid the imposition of federal income tax on the Participant by operation of
Section 409A of the Code, if applicable.
     3. Non-Transferable. Except as specifically authorized by the Committee,
the Participant may not transfer the Options except by will or the laws of
descent and distribution and the Options shall be exercisable during the
Participant’s lifetime only by the Participant or, in the event of his
incapacity, his guardian or legal representative. Except as so authorized, no
purported assignment or transfer of the Options, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except by will or the laws of descent and distribution), shall vest in the
assignee or transferee any interest or right herein whatsoever.
     4. Loss of Status as an Eligible Person. If prior to the Expiration Date
Participant ceases to be an Eligible Person, unless otherwise determined by the
Committee, the Options shall expire on the earlier of the Expiration Date or the
date that is ninety (90) days after the date upon which Participant ceased to be
an Eligible Person. In such event, the Options shall remain exercisable by
Participant until expiration only to the extent the Options were exercisable at
the time Participant ceased to be an Eligible Person.
     5. Adjustments and Corporate Reorganizations. In accordance with and
subject to the applicable terms of the Plan, the Options shall be subject to
adjustment or substitution, as determined by the Committee, as to the number,
price or kind of Stock or other consideration subject to such Options or as
otherwise determined by the Committee to be equitable (i) in the event of
changes in the outstanding Stock or in the capital structure of the Company by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
hereof or (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, the Participant. No such
adjustment shall be made which would result in an increase in the amount of gain
or a decrease in the amount of loss inherent in the Options. The Company shall
give the Participant written notice of an adjustment hereunder. Notwithstanding
anything herein to the contrary, in the event of any of the following:
          (a) The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by shareholders
of the Company in a form other than stock or other equity interests of the
surviving entity;
          (b) All or substantially all of the assets of the Company are acquired
by another person; or
          (c) The Company’s reorganization or liquidation;
then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Options and pay to the
Participant, in cash, the value of such Options based upon the price per share
of Stock received or to be received by other shareholders of the Company in such
event and the per share exercise price of the Options.

3



--------------------------------------------------------------------------------



 



     6. Exercise; Payment for and Delivery of Common Stock. The Options shall be
exercised by delivering written notice to the Committee stating the number of
shares of Common Stock to be purchased, the person or persons in whose name the
shares of Common Stock are to be registered and each such person’s address and
social security number. Such notice shall not be effective unless accompanied by
the full purchase price for all shares to be purchased, and any applicable
withholding (as described below). The purchase price shall be payable in cash,
in shares of Common Stock, any combination of cash or shares of Common Stock or
any other method authorized by the Plan and consented to by the Committee. In
the event that all or part of the purchase price is paid in shares of Common
Stock, the shares used in payment shall be valued at their Fair Market Value on
the date of exercise of the Options. Payment in currency or by certified or
cashier’s check shall be considered payment in cash.
     7. Restrictive Covenants; Repurchase Rights.
          (a) By accepting the Options, the Participant represents and agrees
for himself and his transferees (whether by will or the laws of descent and
distribution) that:
               (i) For the period commencing on the date of this Agreement and
ending on the first one year anniversary of the termination of the Participant’s
employment (such period is hereinafter referred to as the “Restricted Period”),
with respect to any geographic territories in which the Participant engaged in
business or had supervisory and/or management responsibility during the
Participant’s employment with the Company, the Participant shall not participate
or engage, directly or indirectly, for himself or herself or on behalf of or in
conjunction with any person, partnership, corporation or other entity, whether
as an employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise (other than a limited partner or stockholder of less than
one percent of the issued and outstanding limited partnership interests or stock
of a publicly held partnership or corporation whose gross assets exceed
$1,000,000), in the distribution, solicitation, promotion, manufacture, design,
development, or sale of any medical products or services competitive with
products manufactured, marketed, or sold by the Company or any of its
subsidiaries or any medical products or services intended to be manufactured,
marketed, or sold by the Company of the same general type or function.
               (ii) Except with the Company’s prior written approval or as may
otherwise be required by law or legal process, the Participant agrees not to
disclose or use any material or information which is confidential to the Company
or its subsidiaries and not in the public domain or generally known in the
industry, whether tangible or intangible, made available, disclosed or otherwise
known to the Participant as a result of his employment with the Company for so
long as such information remains confidential and not in the public domain.
               (iii) During the Restrictive Period, the Participant shall not
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any employee of the Company or its subsidiaries to give
up, or to not commence, employment or a business relationship with the Company.

4



--------------------------------------------------------------------------------



 



The parties intend the restrictions in this Paragraph 7(a) to be completely
severable and independent, and any invalidity or unenforceability of any one or
more of such restrictions shall not render invalid or unenforceable any one or
more restrictions.
          (b) In addition to all other legal and equitable remedies available to
it, the Company shall have the right, and not the obligation, to purchase and
acquire from the Participant any or all of the shares of Common Stock previously
acquired by the Participant upon exercise of the Option (the “Repurchased
Shares”) if the Committee elects to take such action, in its absolute
discretion, on the basis of the Committee’s determination that the Participant
has violated any of the covenants set forth in this Agreement or if the
Participant’s employment is terminated or could have been terminated for Cause.
The Company may exercise the right granted to it under this Section 7(b) by
delivering written notice to the Participant stating that the Company is
exercising the repurchase right granted to it under this Section 7(b). The
delivery of such notice by the Company to the Participant shall constitute a
binding commitment of the Company to purchase and acquire all of the Repurchased
Shares. The total purchase price for the Repurchased Shares shall be delivered
to the Participant against delivery by the Participant of certificates
evidencing the Repurchased Shares no later than 30 days after the delivery of
the election notice by the Company. The price per share of the Repurchased
Shares shall be the lesser of the Fair Market Value of each of the Repurchased
Shares on the date of the Company’s delivery of its written notice to the
Participant or the exercise price of the Option.
          (c) In addition to all other legal and equitable remedies available to
it, the Company shall have the right, and not the obligation, to cancel any or
all of the Participant’s Options if the Committee elects to take such action, in
its absolute discretion, on the basis of the Committee’s determination that the
Participant has violated the covenants set forth in this Agreement. The Company
may exercise the right granted to it under this Section 7(c) by delivering a
written notice to the Participant stating that the Company is exercising the
cancellation right granted to it under this Section 7(c).
          (d) Anything in this Section 7 to the contrary, the Company shall not
be obligated to purchase any Common Stock at any time to the extent that the
purchase would result in a violation of any law, statute, rule, regulation,
order, writ, injunction, decree or judgment promulgated or entered by any
Federal, state, local or foreign court or governmental authority applicable to
the Company or any of its property.
     8. Rights as Stockholder.
          (a) The Participant or a transferee of the Options shall have no
rights as a stockholder with respect to any shares covered by the Options until
he shall have become the holder of record of such shares (and the Company shall
use its reasonable best efforts to cause the Participant promptly to become the
holder of record of such shares), and, except as provided in Section 5 hereof,
no adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date upon which
he shall become the holder of record thereof.
          (b) The Participant acknowledges and agrees that any Common Stock

5



--------------------------------------------------------------------------------



 



acquired in respect of the Options granted under Section 2 shall be “Shares” as
such term is used in the Stockholders Agreement, dated as of December 7, 1999,
among the Company and certain “Investors” listed in Schedule I thereto, and, as
such, will be subject to certain restrictions, including restrictions on resale
and such other transfers. In the event of any conflict or inconsistency between
the terms and provisions of this Agreement and the Stockholders Agreement, the
Stockholders Agreement shall govern and control.
     9. Company; Participant.
          (a) The term “Company” as used in this Agreement with reference to
employment or as otherwise indicated by the context shall include the Company
and its Related Entities.
          (b) Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, the legal representatives, the
person or persons to whom the Options may be transferred by will or by the laws
of descent and distribution or any other transferee to whom the Options may be
transferred with the consent of the Committee, the word “Participant” shall be
deemed to include such person or persons.
     10. Taxes. Grantee understands that Grantee may recognize income for
federal and, if applicable, state income tax purposes upon exercise of Options.
Grantee shall be liable for any and all taxes, including withholding taxes,
arising out of the grant of the Options or their exercise hereunder. By
accepting the Options, Grantee covenants to report such income in accordance
with applicable federal and state laws. To the extent that the exercise of
Options results in income to Grantee and withholding obligations of the Company,
including federal or state withholding obligations, Grantee agrees that the
obligation shall be satisfied in the manner Grantee has chosen by checking one
of the following boxes:

  o   At least one working day prior to the exercise date Grantee may deliver to
the Company an amount of cash determined by the Company to be adequate to
satisfy the Company’s withholding obligation. If Grantee does not deliver such
amount of cash, the Company shall withhold an amount of the Grantee’s current or
future remuneration in an amount that satisfies the Company’s withholding
obligation. Notwithstanding the foregoing, the Company may in its sole
discretion withhold from the Shares to be issued the specific number of Shares
having a fair market value on the vesting date equal to the amount required to
satisfy the Company’s withholding obligation.     o   The Company shall retain
and instruct a registered broker(s) to sell such number of Shares issued upon
exercise of Options necessary to satisfy the Company’s withholding obligations,
after deduction of the broker’s commission, and the broker shall remit to the
Company the cash necessary in order for the Company to satisfy its withholding
obligations. Grantee covenants to execute any such documents as are requested by
the broker of the Company in order to effectuate the sale of the Shares and
payment of the tax obligations to the Company. The Grantee represents to the
Company that, as of the date hereof, he or she is not

6



--------------------------------------------------------------------------------



 



      aware of any material nonpublic information about the Company or the
Shares. The Grantee and the Company have structured this Agreement to constitute
a “binding contract” relating to the sale of Shares pursuant to this Section,
consistent with the affirmative defense to liability under Section 10(b) of the
Exchange Act under Rule 10b5-1(c) promulgated under the Exchange Act.*

     11. Requirements of Law.
          (a) By accepting the Options, the Participant represents and agrees
for himself and his transferees (whether by will or the laws of descent and
distribution) that, unless a registration statement under the Securities Act is
in effect as to the shares purchased upon any exercise of the Options, (i) any
and all shares so purchased shall be acquired for his personal account and not
with a view to or for sale in connection with any distribution, and (ii) each
notice of the exercise of any portion of this Option shall be accompanied by a
representation and warranty in writing, signed by the person entitled to
exercise the same, that the shares are being so acquired in good faith for his
personal account and not with a view to or for sale in connection with any
distribution.
          (b) No certificate or certificates for shares of Common Stock may be
purchased, issued or transferred if the exercise hereof or the issuance or
transfer of such shares shall constitute a violation by the Company or the
Participant of any (i) provision of any Federal, state or other securities law,
(ii) requirement of any securities exchange listing agreement to which the
Company may be a party, or (iii) other requirement of law or of any regulatory
body having jurisdiction over the Company. Any reasonable determination in this
connection by the Board, upon notice given to the Participant, shall be final,
binding and conclusive.
          (c) The certificates representing shares of Common Stock acquired
pursuant to the exercise of Options shall carry such appropriate legend, and
such written instructions shall be given to the Company’s transfer agent, as may
be deemed necessary or advisable by counsel to the Company in order to comply
with the requirements of the Securities Act or any state securities laws.
     12. Notices. Any notice to be given to either party shall be in writing and
shall be given by hand delivery to such party or by registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company in
care of its Secretary at its principal office, and to the Participant at the
address given beneath his signature hereto, or at such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notice and communications shall be effective when actually received by the
addressee.
     13. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.
     14. The Plan. The terms and provisions of the Plan are incorporated herein
by
 

*   By selecting the second option, Grantee understands that the sale of Shares
to satisfy the Company’s withholding obligations will be considered a sale for
purposes of short-swing liability under Section 16(b) of the Exchange Act. Any
profit realized in a purchase of shares of the Company’s stock within six months
of the sale may be recovered by the Company or by a stockholder of the Company
on behalf of the Company.

7



--------------------------------------------------------------------------------



 



reference and made a part hereof as though fully set forth herein. In the event
of any conflict or inconsistency between discretionary terms and provisions of
this Agreement, this Agreement shall govern and control. In all other instances
of conflicts or inconsistencies or omissions, the terms and provisions of the
Plan shall govern and control. All capitalized terms not otherwise expressly
defined in this Agreement shall have the meaning ascribed to them in the Plan.
     15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.
     16. Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, with
respect thereto. This Agreement, and this integration clause, is not intended
to, and does not, limit or alter in any manner, the parties’ obligations under
any previous agreement concerning obligations to maintain confidentiality or
with respect to restrictive covenants, including, but not limited to, any
Nondisclosure Agreement, Confidentiality and Inventions Agreement, Employment
Agreement, Distributor Agreement, Sales Representative Agreement, or any similar
agreement between the parties, all of which obligations shall remain in full
force and effect.

8



--------------------------------------------------------------------------------



 



This Agreement and the Options evidenced by this Agreement will not be effective
until an original signed Agreement is received by the Wright Medical Group, Inc.
Legal Department. Please print and sign this Agreement immediately, then send
the signed Agreement to the Wright Medical Group, Inc. Legal Department as soon
as possible.
     IN WITNESS WHEREOF, the Company has granted this Option on the date of
grant specified above. This instrument may be executed in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument.

            WRIGHT MEDICAL GROUP, INC.
      By:           Jason P. Hood        Vice President, General Counsel, and
Secretary     

ACCEPTED:
PARTICIPANT:
                                        

9